 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    LIUDMYLA IEGOROVA,                               No. 2:19-cv-01355-MCE-CKD (PS)
12                      Plaintiff,
13           v.                                        ORDER
14    INTERCOM SECURITY,
15                      Defendant.
16

17          Plaintiff filed the above-entitled action. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c).

19          On September 17, 2019, the magistrate judge filed findings and recommendations herein

20   which were attempted to be served on plaintiff and which contained notice to plaintiff that any

21   objections to the findings and recommendations were to be filed within fourteen days. ECF No.

22   3. Plaintiff has not filed objections to the findings and recommendations.

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed September 17, 2019, ECF No. 3, are

27   ADOPTED in full;

28          2. The action is DISMISSED for lack of subject matter jurisdiction pursuant to the
                                                       1
 1         substantiality doctrine;
 2         3. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED as moot; and
 3         4. The Clerk of the Court is directed to close the case.
 4         IT IS SO ORDERED.
 5   Dated: November 25, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
